OPINION
DWYER, Judge.
This represents an appeal as of right by the appellant, Jimmy W. Hammock, from the judgment of the Overton County Criminal Court. The appellant was found guilty by a jury of two counts of murder in the first-degree, as defined in T.C.A. § 39-13-202. The appellant was sentenced to two life sentences, to be served consecutively, in the custody of the Tennessee Department of Corrections. Pour issues are presented for appellate review, including a challenge to the sufficiency of the convicting evidence and the trial court’s overruling of appellant’s motion for acquittal on the basis of insanity.
The record reveals that on or about July 21, 1990 the appellant repeatedly stabbed and killed his live-in girlfriend and her seven-year-old son. No motive was established by the State. Appellant was apprehended later in the day, and the following day confessed to two investigating officers. By appellant’s account, he flew into an uncontrollable rage because his girlfriend kept insisting that he see a doctor, so he got a knife from the kitchen and stabbed her and her son to death.
The proof further revealed that appellant had a history of mental problems, and had been prescribed medication (Lithium) for the disorder. It also appears from the record that the appellant had been off his medication at the time of the indictment offenses.
The appellant was referred by the trial court to the Middle Tennessee Mental Health Institute (MTMHI) for evaluation. At the time of his admission, the appellant was described as being alert, oriented, and willing to discuss his charges and history. The staff conference report indicated also that a defense of insanity could be supported in the staffs opinion.
Dr. Samuel Craddock, a clinical psychologist at MTMHI who participated in the appellant’s evaluation, testified at trial that the appellant had been previously diagnosed as suffering from bipolar disorder and had a history of mental illness. Dr. Craddock opined that the appellant’s condition met Tennessee standards for the insanity defense. He testified that the MTMHI evaluation was consistent with an earlier diagnosis, that the appellant had suffered from this condition for a number of years, and that his condition had psychotic features.
Dr. Craddock further testified that the social worker’s report indicated that the victim had told her sister that the appellant had stopped taking his medication prior to the murders. Dr. Craddock took the appellant off medication at MTMHI so they could observe him without his being under the influence of any sort of medication. He also stated that when the appellant was on medication he was “functional.”
Dr. Jackson White, staff psychiatrist at MTMHI, also offered the opinion that the appellant was legally insane at the time he committed the murders. Dr. White concurred with Dr. Craddock in his opinion that the appellant’s mental illness could be put in a stage of remission through proper treatment with medication.
The State offered no medical testimony to refute that presented by the appellant, although Drs. Craddock and White were cross-examined at length. Instead, the State relied on lay testimony regarding the appellant’s actions and conduct.
This Court finds it necessary to review only the question of appellant’s insanity as it *10relates to the sufficiency of the convicting evidence. The determination as to the manner in which the defense of insanity may be presented to a jury has been left to the States. Patterson v. New York, 432 U.S. 197, 97 S.Ct. 2819, 53 L.Ed.2d 281 (1977); Powell v. Texas, 392 U.S. 514, 88 S.Ct. 2145, 20 L.Ed.2d 1254 (1968); Leland v. Oregon, 343 U.S. 790, 72 S.Ct. 1002, 96 L.Ed. 1302 (1952).
The applicable principles of law were settled long ago in this State. The presumption of sanity places the burden of showing insanity at the time of commission of a crime upon him who asserts it as a defense. Mullendore v. State, 183 Tenn. 53, 60,191 S.W.2d 149 (1945); Spurlock v. State, 212 Tenn. 132, 134, 368 S.W.2d 299 (1963).
“While the State is not bound to establish the defendant’s sanity in the first instance, if the defendant’s or the State’s evidence raises a reasonable doubt as to the defendant’s sanity, such evidence reheves the defendant of further proof upon that issue and shifts the burden of proof to the State. Stuart v. State, 60 (1 Baxt.) Tenn. 178 (1873); King v. State, 91 Tenn. 617, 648, 20 S.W. 169 (1892).
“Whenever testimony is introduced countervailing the presumption of sanity and raising a question of the accused’s insanity, the State must then establish his sanity to the satisfaction of the jury beyond a reasonable doubt. Jordan v. State, 124 Tenn. 81, 89, 135 S.W. 327 (1910); Davis v. United States, 165 U.S. 373, 378, 17 S.Ct. 360, 362, 41 L.Ed. 750, 754.
In Graham v. State, 547 S.W.2d 531 (Tenn.1977), an opinion authored by the late Justice Joseph Henry, the Supreme Court adopted the American Law Institute’s Model Penal Code formulation of insanity:
(1) A person is not responsible for criminal conduct if at the tone of such conduct as a result of mental disease or defect he lacks substantial capacity either to appreciate the wrongfulness of his conduct or to conform his conduct to the requirements of law.
(2) As used in this Article, the terms ‘mental disease or defect’ do not include any abnormality manifested only by repeated criminal or otherwise antisocial conduct, [emphasis added].
Graham, supra, at 543. To prove sanity, therefore, the State must show that the defendant could appreciate the wrongfulness of his conduct and had the capacity to conform his conduct to the requirements of the law.
Since the appellant has challenged the sufficiency of the State’s evidence to convict him, a detailed review of the lay and expert testimony concerning appellant’s lack of mental capacity is deemed necessary because of the reviewing standards mandated in Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). Under Jackson and Rule 13(e), Tenn.R.App.P., this Court must find sufficient evidence upon which any rational trier of fact could be convinced beyond a reasonable doubt of the appellant’s sanity.
This Court’s ruling in the case sub judice is predicated largely upon our Supreme Court’s decision in State v. Clayton, 656 S.W.2d 344 (Tenn.1983), as well as the dissent penned by Judge Daughtrey on direct appeal. In Clayton, as here, the appellant was found to have a history of mental disorder which rose to the level of psychosis. There, as here, appellant was off his medication at the tone of the indictment offense. There, as here, numerous experts testified as to appellant’s mental disorder and further opined that under Tennessee law the appellant was legally insane.
There can be no dispute that the appellant presented sufficient proof to rebut the presumption of sanity. Rather than present expert testimony to contradict the unequivocal expert testimony that the appellant was insane, and a staff report to the same effect, the State simply had lay witnesses testify as to the appellant’s appearance and actions.
We find, as a matter of law, that the appellant has overcome the presumption of sanity. The expert witnesses were all of the opinion that the appellant was unable to conform his conduct to the requirements of the law because of a mental illness. The testi*11mony of lay witnesses concerning appellant’s outward appearance, simply put, is irrelevant to a correct determination of this issue under the standards set by our Supreme Court in State v. Clayton, supra, at 351. We further find no evidence in this record which, if believed by a jury, would form the basis for the conclusion that the appellant could conform his conduct to the dictates of the law.
Where, as here, the State bears the burden of proving the appellant sane beyond a reasonable doubt and fads to present any relevant evidence which addresses an essential element of the legal test of insanity, a conviction is repugnant to due process and must be reversed. See State v. Clayton, supra.
Accordingly, the judgment of the trial court is reversed and the case remanded to the Criminal Court of Overton County for further proceedings pursuant to T.C.A. § 33-7-303.
PEAY, J., concurs.
SUMMERS, J., dissents.